     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 1 of 22 Page ID #:1



 1     GAYANE KHECHOOMIAN (SBN 296673)
 2     201 N. Brand Blvd., Suite 200
       Glendale, California 92203-3590
 3
       Telephone: (818) 454-0446
 4     Email: gayane.khechoomian@gmail.com
 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
 9

10     A-WORLD TRADE, INC.,              )
11                                       )
                  Plaintiff,             )
12                                       )
13                v.                     )
                                         )
14
       APMEX, INC., BAY PRECIOUS         )
15     METALS, INC., BULLION             )
       EXCHANGE, LLC, BULLION SHARK, )               Case No. 2:20-cv-1032
16
       LLC, DBS COINS LP, JM BULLION,    )
17     INC., LIBERTY COIN, LLC,          )
18     MODERNCOINMART, LLC,              )
       PINEHURST COIN EXCHANGE, INC., )
19     SCOTTSDALE MINT, LLLP, SD         )
20     BULLION, INC., SILVER GOLD BULL, )
       INC., SILVER TOWNE, INC. and TEXAS)
21
       GOLD AND SILVER EXCHANGE, LTD.)
22                                       )
                  Defendants.            )
23
                                         )
24

25                                  COMPLAINT

26           Plaintiff A-WORLD TRADE, INC., by and through its undersigned
27
       counsel, KERKONIAN DAJANI LLC, files this Complaint against Defendants
28
                                     COMPLAINT - 1
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 2 of 22 Page ID #:2



 1     APMEX, INC.; BAY PRECIOUS METALS, INC.; BULLION EXCHANGE,
 2
       LLC; BULLION SHARK, LLC; DBS COINS LP; JM BULLION, INC.;
 3

 4     LIBERTY COIN, LLC; MODERNCOINMART, LLC; PINEHURST COIN
 5
       EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD BULLION, INC.;
 6

 7
       SILVER GOLD BULL, INC.; SILVER TOWNE, INC.; and TEXAS GOLD

 8     AND SILVER EXCHANGE, LTD. (collectively, “Defendants”), and alleges as
 9
       follows:
10

11                               NATURE OF THE CASE
12
             1.   This case arises out of an unlawful, pricing-fixing scheme by and
13

14
       among the named Defendants to foreclose competition in the sale of certain

15     precious metal commodities in the online marketplaces on the eBay platform.
16
       Defendants’ scheme entailed coordinating and alternating the pricing and selling
17

18     of such precious metal commodities at anti-competitive prices—prices that were
19
       neither market-driven nor intended to generate actual profits on sale. Defendants
20

21
       sought to mask their anti-competitive conduct from their competitors, like

22     Plaintiff, by doing two things: (a) alternating in selling such precious metal
23
       commodities at such anti-competitive prices on eBay to make discovery of their
24

25     coordinated conduct difficult to uncover and (b) by pricing such precious metal
26
       commodities at prices just above the current market “spot” price of the
27

28
                                         COMPLAINT - 2
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 3 of 22 Page ID #:3



 1     underlying precious metals to make the prices appear market-driven. Defendants’
 2
       coordinated price-fixing scheme has damaged Plaintiff by effectively obliterating
 3

 4     Plaintiff’s sales volumes of such precious metal commodities on the eBay
 5
       platform, allowing Defendants to obtain an unfair benefit and unfair advantage
 6

 7
       to the detriment of Plaintiff. As of the filing of this Complaint, Defendants

 8     continue their coordinated scheme in the precious metal commodity
 9
       marketplaces. Plaintiff brings four causes of action against Defendants, alleging:
10

11     (1) violations of Section 2(a) of the Clayton Act, as amended by the Robinson-
12
       Patman Act, 15 U.S.C. 13(a); (2) violations of the Sherman Antitrust Act, 15
13

14
       U.S.C. § 1; (3) tortuous interference with business expectancy; and (4) unfair

15     competition.
16
                                           PARTIES
17

18           2.   Plaintiff is a California corporation with its principal place of business
19
       in La Crescenta, California.
20

21
             3.   Defendant Apmex, Inc. is an Oklahoma corporation with its principal

22     place of business in Oklahoma City, Oklahoma.
23
             4.   Defendant Bay Precious Metals, Inc. is a Massachusetts corporation
24

25     with its principal place of business in Bridgewater, Massachusetts.
26

27

28
                                          COMPLAINT - 3
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 4 of 22 Page ID #:4



 1           5.   Defendant Bullion Exchange LLC is a New York limited liability
 2
       company with its principal place of business in Mineola, New York.
 3

 4           6.   Defendant Bullion Shark LLC is a New York limited liability
 5
       company with its principal place of business in New York, New York.
 6

 7
             7.   Defendant DBS Coins LP is a California limited partnership with its

 8     principal place of business in Monarch Beach, California.
 9
             8.   Defendant JM Bullion, Inc. is a Texas corporation with its principal
10

11     place of business in Dallas, Texas.
12
             9.   Defendant Liberty Coin, LLC is a California limited liability
13

14
       company with its principal place of business in Signal Hill, California.

15           10. Defendant ModernCoinMart LLC is a Florida limited liability
16
       company with its principal place of business in Sarasota, Florida.
17

18           11. Defendant Pinehurst Coin Exchange, Inc. is a North Carolina
19
       corporation with its principal place of business in Pinehurst, North Carolina.
20

21
             12. Defendant Scottsdale Mint, LLLP is an Arizona limited liability

22     limited partnership with its principal place of business in Scottsdale, Arizona.
23
             13. Defendant SD Bullion, Inc. is a Michigan corporation with its
24

25     principal place of business in Ottawa Lake, Michigan.
26

27

28
                                         COMPLAINT - 4
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 5 of 22 Page ID #:5



 1           14. Defendant Silver Gold Bull Inc. is a Nevada corporation with its
 2
       principal place of business in Las Vegas, Nevada.
 3

 4           15. Defendant Silver Towne, Inc. is an Indiana corporation with its
 5
       principal place of business in Winchester, Indiana.
 6

 7
             16. Defendant Texas Gold and Silver Exchange, Ltd. is a Texas company

 8     with its principal place of business in Austin, Texas.
 9
                               JURISDICTION AND VENUE
10

11           17. This Court has original jurisdiction in this matter as it involves a
12
       federal question under Section 2(a) of the Clayton Act, as amended by the
13

14
       Robinson-Patman Act, 15 U.S.C. § 13(a) and under the Sherman Antitrust Act,

15     15 U.S.C. § 1.
16
             18. Venue is also proper in this district under 15 U.S.C §§ 15, 22, as one
17

18     or more of the Defendants transact business in this federal district.
19
                                            FACTS
20

21
             19. Plaintiff is a seller of precious metal commodities on the eBay online

22     marketplaces and has been selling precious metal commodities in such
23
       marketplaces at competitive, market-driven prices since 2006.
24

25

26

27

28
                                          COMPLAINT - 5
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 6 of 22 Page ID #:6



 1           20. Defendants are also sellers of precious metal commodities on the
 2
       eBay online marketplaces and are engaged in interstate commerce in the United
 3

 4     States involving the sale of such precious metal commodities.
 5
             21. The precious metal commodities at issue in this case are identified in
 6

 7
       Exhibit A, attached hereto (hereinafter, the “PMCs”).

 8           22. The PMCs are actual commodities, the prices of which fluctuate with
 9
       the change in market “spot” prices of underlying precious metals. The historic
10

11     and current market “spot” prices of precious metals are transparent, discoverable
12
       and tracked by numerous market resources.
13

14
             23. A PMC is generally priced above the current market “spot” price of

15     its underlying metal. For example, a one-ounce gold bar would be priced above
16
       the current market “spot” price of one ounce of gold.
17

18           24. At the very least, this is because there are transaction costs to selling
19
       a PMC such as shipping costs, payment processing fees and other expenses for
20

21
       which a seller must account in order to turn a profit on the sale of a PMC.

22                                The eBay Transaction Fee
23
             25. When selling a PMC in a PMC marketplace on the eBay platform,
24

25     there is another transaction cost which must be considered: eBay transaction fees.
26

27

28
                                         COMPLAINT - 6
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 7 of 22 Page ID #:7



 1            26. eBay categorizes sellers on its platform by certain tiers. It charges a
 2
       seller a certain eBay transaction fee, in an amount corresponding to such seller’s
 3

 4     eBay tier, when that seller makes a PMC sale in a PMC marketplace on the eBay
 5
       platform.
 6

 7
              27. The highest seller tier on eBay enjoys the lowest eBay transaction

 8     fee—which is 6% of the sale price of the PMC.
 9
              28. Plaintiff has enjoyed this highest seller tier on eBay and, therefore,
10

11     enjoys the lowest eBay transaction fee available to sellers in the PMC
12
       marketplaces on the eBay platform: 6%.
13

14
              29. eBay has informed Plaintiff that there are no other seller tiers on the

15     eBay platform enjoying lower eBay transaction fees than the seller tier afforded
16
       Plaintiff.
17

18            30. Plaintiff had solid annual revenues from the sale of PMCs in the PMC
19
       marketplaces on the eBay platform for a number of years.
20

21
              31. However, Plaintiff’s annual sales of the PMCs in the eBay

22     marketplace began to decline approximately a decade ago and, despite Plaintiff’s
23
       continued efforts to price the PMCs competitively, Plaintiff’s annual sales of the
24

25     PMCs have continued to decline.
26

27

28
                                         COMPLAINT - 7
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 8 of 22 Page ID #:8



 1             32. As of the filing of this Complaint, Plaintiff’s sales of PMCs in the
 2
       PMC marketplaces on the eBay platform are largely trivial.
 3

 4             33. While Plaintiff has continued to offer PMCs at competitive, market-
 5
       driven prices in the PMC marketplaces on the eBay platform, Plaintiff has been
 6

 7
       unable to regain its previous annual sales volumes in such PMCs.

 8                Defendants’ Coordinated Anti-Competitive Pricing Scheme
 9
               34. In a market-driven environment, the highest-tier seller in the PMC
10

11     marketplaces on the eBay platform would have to sell PMCs at prices that are, at
12
       least, 6% over the spot price of the underlying metal in order just to break even—
13

14
       and that is without even accounting for shipping costs or credit card processing

15     fees.
16
               35. However, the named Defendants here have been consistently pricing
17

18     PMCs in the PMC marketplace on the eBay platform at prices which—if taking
19
       into consideration the 6% eBay fee alone (let alone any shipping or payment
20

21
       processing fees)—would net Defendants an amount per sale that is invariably less

22     than the corresponding market “spot” price of the underlying metal.
23
               36. Over extended periods of time, such coordinated and consistent
24

25     pricing by Defendants cannot be market-driven and cannot be sustainable by
26

27

28
                                         COMPLAINT - 8
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 9 of 22 Page ID #:9



 1     Defendants, unless Defendants have in place an established plan to recoup the
 2
       6% eBay transaction fee.
 3

 4           37. In an actual market-driven environment, Defendants would not be
 5
       able to sustain sales at such anti-competitive prices unless a coordinated scheme
 6

 7
       is in effect providing for a carefully-orchestrated arrangement among Defendants

 8     to alternate their sales of PMCs at the anti-competitive prices and/or recoup the
 9
       eBay transaction fees.
10

11           38. Defendants’ coordinated scheme gives Defendants an unfair
12
       advantage over, and is to the detriment of, Plaintiff.
13

14
             39. Defendants sold, and continue to sell, PMCs at such anti-competitive

15     prices, over sustained periods of time, during which such Defendants controlled,
16
       and control, substantially all of the market share in the PMC marketplaces on the
17

18     eBay platform for the sale of such PMCs.
19
             40. In selling PMCs at the anti-competitive prices, Defendants have
20

21
       retained, and are retaining, substantially all of the market share of the sale of

22     PMCs on the eBay platform, reaping an unfair advantage and harming Plaintiff
23
       in the process.
24

25           41. Upon information and belief, at the same time that the Defendants
26
       were selling PMCs at anti-competitive prices in the PMC marketplaces on the
27

28
                                          COMPLAINT - 9
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 10 of 22 Page ID #:10



 1      eBay platform, Defendants were also selling PMCs of like grade and quality, on
 2
        their own websites or on other websites, at materially different, market-driven
 3

 4      prices reflecting the actual market “spot” price of each underlying precious metal
 5
        and additional costs such as shipping, payment processing fees, platform fees and
 6

 7
        other fees, as applicable.

 8             42. Defendants have schemed, and continue to scheme, in a coordinated
 9
        fashion so that one of them is selling a specific PMC in such PMC marketplace
10

11      on the eBay platform at an anti-competitive price, thereby taking substantially all
12
        of the market share in such PMC and preventing Plaintiff from actually
13

14
        competing at market-driven prices.

15             43. Defendants have priced and sold, and continue to price and sell, PMCs
16
        at such anti-competitive prices, for sustained periods of time, in order to drive
17

18      Plaintiff and others from the PMC markets on the eBay platform.
19
               44. By pricing PMCs in the PMC marketplaces on the eBay platform just
20

21
        above the market “spot” price of precious metals, Defendants sought and seek to

22      hide their anti-competitive scheme and manipulation from competitors such as
23
        Plaintiff.
24

25

26

27

28
                                          COMPLAINT - 10
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 11 of 22 Page ID #:11



 1            45. By alternating selling PMCs at anti-competitive prices in the PMC
 2
        marketplaces on the eBay platform, Defendants sought and seek to mask their
 3

 4      anti-competitive scheme and manipulation from competitors such as Plaintiff.
 5
              46. Each Defendant has offered for sale, and sold, one or more of the
 6

 7
        PMCs identified in Exhibit A at anti-competitive prices in a PMC marketplace

 8      on the eBay platform as part of Defendants’ coordinated scheme.
 9
                                            COUNT 1
10

11         VIOLATION OF THE ROBINSON-PATMAN ACT, 15 U.S.C.A. § 13(a)
12
                                    Plaintiff v. All Defendants
13

14
              47. Plaintiff realleges and incorporates paragraphs 1 through 46 of this

15      Complaint as if set forth fully herein.
16
              48. Section 2(a) of the Clayton Act, as amended by the Robinson-Patman
17

18      Act, provides in relevant part that “[i]t shall be unlawful for any person engaged
19
        in commerce, in the course of such commerce, either directly or indirectly, to
20

21
        discriminate in price between different purchasers of commodities of like grade

22      and quality, where either or any of the purchases involved in such discrimination
23
        are in commerce, where such commodities are sold for use, consumption, or
24

25      resale within the United States . . . and where the effect of such discrimination
26
        may be substantially to lessen competition or tend to create a monopoly in any
27

28
                                           COMPLAINT - 11
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 12 of 22 Page ID #:12



 1      line of commerce, or to injure, destroy, or prevent competition with any person
 2
        who either grants or knowingly receives the benefit of such discrimination, or
 3

 4      with customers of either of them[.]” 15 U.S.C. § 13(a).
 5
              49. At all times relevant hereto, Defendants were engaged in interstate
 6

 7
        commerce in the United States involving the sale of PMCs.

 8            50. PMCs are commodities.
 9
              51. At pre-determined sustained periods of time, a Defendant would offer
10

11      for sale, and sell, a PMC at an anti-competitive price in the PMC marketplace on
12
        the eBay platform.
13

14
              52. Such Defendant would continue to price and sell the PMC at the anti-

15      competitive price for a sustained period of time, during which time such
16
        Defendant would control substantially all of the market share on eBay for the sale
17

18      of that PMC to the detriment of Plaintiff.
19
              53. At the same time that such Defendant was selling the PMC at the anti-
20

21
        competitive price in that PMC marketplace on the eBay platform, such Defendant

22      also was selling PMCs of like grade and quality, on its own website or other
23
        websites, at a materially different, market-driven price properly reflecting the
24

25      actual price of each underlying precious metal and expected additional
26

27

28
                                          COMPLAINT - 12
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 13 of 22 Page ID #:13



 1      transaction costs such as shipping, payment processing fees, platform fees and
 2
        other fees, as applicable.
 3

 4             54. At some pre-determined point in time, and as part of a coordinated
 5
        scheme, such Defendant would stop selling the PMC at the anti-competitive price
 6

 7
        in that PMC marketplace on the eBay platform, sometime after which one of the

 8      other Defendants would begin selling that PMC in that PMC marketplace on the
 9
        eBay platform at the anti-competitive price.
10

11             55. The coordinated scheme would continue, alternating between and
12
        among the specific Defendants selling in such PMC marketplaces on the eBay
13

14
        platform.

15             56. Each Defendant did, in fact, sell a PMC in a PMC marketplace on the
16
        eBay platform at an anti-competitive price as part of the coordinated scheme.
17

18             57. During the time period in which a Defendant was selling PMCs at the
19
        anti-competitive price, such Defendant also had a reasonable prospect of
20

21
        recouping its investment in selling such PMCs at the anti-competitive price.

22             58. Defendants’ coordinated scheme caused, and continues to cause,
23
        injury to Plaintiff.
24

25

26

27

28
                                         COMPLAINT - 13
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 14 of 22 Page ID #:14



 1            59. Defendants’      coordinated    scheme    constitutes   discriminatory,
 2
        differential pricing that violates Section 2(a) of the Clayton Act, as amended by
 3

 4      the Robinson-Patman Act, 15 U.S.C. 13(a).
 5
              60. Plaintiff is entitled to treble damages under Section 4 of the Clayton
 6

 7
        Act, 15 U.S.C. § 15.

 8            61. Plaintiff is entitled to attorneys’ fees under Section 4 of the Clayton
 9
        Act, 15 U.S.C. § 15.
10

11                                 Prayer for Relief—Count 1
12
              WHEREFORE, Plaintiff A-WORLD TRADE, INC. respectfully
13

14
        requests that this Honorable Court award Plaintiff judgment in its favor and

15      against Defendants APMEX, INC.; BAY PRECIOUS METALS, INC.;
16
        BULLION EXCHANGE, LLC; BULLION SHARK, LLC; DBS COINS LP; JM
17

18      BULLION, INC.; LIBERTY COIN, LLC; MODERNCOINMART, LLC;
19
        PINEHURST COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD
20

21
        BULLION, INC.; SILVER GOLD BULL, INC.; SILVER TOWNE, INC.; and

22      TEXAS GOLD AND SILVER EXCHANGE, LTD., jointly and severally, for (a)
23
        compensatory damages in an amount to be proven at trial; (b) treble damages
24

25      pursuant to Section 4 of the Clayton Act, 15 U.S.C. § 15; (c) attorneys’ fees in
26
        an amount to be proven at trial pursuant to Section 4 of the Clayton Act, 15 U.S.C.
27

28
                                          COMPLAINT - 14
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 15 of 22 Page ID #:15



 1      § 15; (d) costs; and (e) any and all other relief which this Honorable Court finds
 2
        just and proper.
 3

 4                                          COUNT 2
 5
           VIOLATION OF THE SHERMAN ANTITRUST ACT, 15 U.S.C.A. § 1
 6

 7
                                     Plaintiff v. All Defendants

 8            62. Plaintiff realleges and incorporates paragraphs 1 through 46 of this
 9
        Complaint as if set forth fully herein.
10

11            63. Section 1 of the Sherman Antitrust Act provides that “[e]very contract,
12
        combination in the form of trust or otherwise, or conspiracy, in restraint of trade
13

14
        or commerce among the several States, or with foreign nations, is declared to be

15      illegal.” 15 U.S.C.A. § 1.
16
              64. At all times relevant thereto, one or more Defendants acted in
17

18      conscious agreement and/or conspiracy relating to the sale of PMCs intended and
19
        designed to unreasonably restrain competition in the PMC marketplaces on the
20

21
        eBay platform.

22            65. Defendants consciously agreed and conspired to sell PMCs on the
23
        eBay platform at the anti-competitive price in a coordinated scheme.
24

25            66. Defendants consciously agreed and conspired such that a Defendant
26
        would offer for sale, and sell, a PMC at an anti-competitive price in the PMC
27

28
                                           COMPLAINT - 15
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 16 of 22 Page ID #:16



 1      marketplace on the eBay platform for a sustained period of time and then would
 2
        stop selling that PMC in that PMC marketplace on the eBay platform at the anti-
 3

 4      competitive price, sometime after which one of the other Defendants would begin
 5
        selling such PMC in that PMC marketplace on the eBay platform at the anti-
 6

 7
        competitive price, indicating an advance understanding among such Defendants

 8      as opposed to a coincidental interdependence.
 9
              67. Plaintiff was engaged in the sale of PMCs in PMC marketplaces on
10

11      the eBay platform at the time of Defendants’ violative actions.
12
              68. The coordinated actions and coordinated scheme of Defendants
13

14
        caused, and continue to cause, substantial injury to Plaintiff.

15                                 Prayer for Relief—Count 2
16
              WHEREFORE, Plaintiff A-WORLD TRADE, INC. respectfully
17

18      requests that this Honorable Court award Plaintiff judgment in its favor and
19
        against Defendants APMEX, INC.; BAY PRECIOUS METALS, INC.;
20

21
        BULLION EXCHANGE, LLC; BULLION SHARK, LLC; DBS COINS LP; JM

22      BULLION, INC.; LIBERTY COIN, LLC; MODERNCOINMART, LLC;
23
        PINEHURST COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD
24

25      BULLION, INC.; SILVER GOLD BULL, INC.; SILVER TOWNE, INC.; and
26
        TEXAS GOLD AND SILVER EXCHANGE, LTD., jointly and severally, for (a)
27

28
                                          COMPLAINT - 16
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 17 of 22 Page ID #:17



 1      compensatory damages in an amount to be proven at trial; (b) treble damages
 2
        pursuant to Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 15; (c) attorneys’
 3

 4      fees in an amount to be proven at trial; (d) costs; and (e) any and all other relief
 5
        which this Honorable Court finds just and proper.
 6

 7
                                            COUNT 3

 8            TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY
 9
                                    Plaintiff v. All Defendants
10

11            69. Plaintiff realleges and incorporates paragraphs 1 through 46 of this
12
        Complaint as if set forth fully herein.
13

14
              70. By virtue of its history of sales of PMCs in the PMC marketplaces on

15      the eBay platform at market prices, Plaintiff had a legitimate and reasonable
16
        business expectation that it would continue to make similar sales of PMCs in the
17

18      PMC marketplaces on the eBay platform at market-driven prices.
19
              71. Defendants interfered with Plaintiff’s business expectancy by
20

21
        engaging in a scheme whereby one Defendant coordinated and alternated selling

22      PMCs at anti-competitive prices in the PMC marketplace on the eBay platform,
23
        while having a plan of recoupment of such investment in such anti-competitive
24

25      price, thereby taking substantially all of the market share in the sale of such PMCs
26
        in that PMC marketplace on the eBay platform.
27

28
                                           COMPLAINT - 17
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 18 of 22 Page ID #:18



 1            72. Defendants surreptitiously attempted to conceal their conduct by
 2
        selling the PMCs in the PMC marketplace on the eBay platform at the anti-
 3

 4      competitive price, priced just above the spot price of each precious metal to hide
 5
        their anti-competitive conduct from competitors.
 6

 7
              73. Defendants surreptitiously attempted to conceal their conduct by

 8      coordinating and alternating their sale of PMCs in the PMC marketplace on the
 9
        eBay platform at the anti-competitive price to hide their anti-competitive conduct
10

11      from competitors.
12
              74. Defendants’ coordinated scheme was willful and wanton.
13

14
              75. But for Defendants’ interference, Plaintiff would have sold PMCs in

15      the PMC marketplaces on the eBay platform at market prices in volumes that
16
        would have been the same as or similar to the volumes Plaintiff had sold in
17

18      previous years.
19
              76. Plaintiff has been damaged as a direct result of Defendants’ conduct.
20

21
                                   Prayer for Relief—Count 3

22            WHEREFORE, Plaintiff A-WORLD TRADE, INC. respectfully
23
        requests that this Honorable Court award Plaintiff judgment in its favor and
24

25      against Defendants APMEX, INC.; BAY PRECIOUS METALS, INC.;
26
        BULLION EXCHANGE, LLC; BULLION SHARK, LLC; DBS COINS LP; JM
27

28
                                          COMPLAINT - 18
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 19 of 22 Page ID #:19



 1      BULLION, INC.; LIBERTY COIN, LLC; MODERNCOINMART, LLC;
 2
        PINEHURST COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD
 3

 4      BULLION, INC.; SILVER GOLD BULL, INC.; SILVER TOWNE, INC.; and
 5
        TEXAS GOLD AND SILVER EXCHANGE, LTD., jointly and severally, for (a)
 6

 7
        compensatory damages in an amount to be proven at trial; (b) punitive damages;

 8      (c) attorneys’ fees in an amount to be proven at trial; (d) costs; and (e) any and
 9
        all other relief which this Honorable Court finds just and proper.
10

11                                          COUNT 4
12
                                   UNFAIR COMPETITION,
13

14
                              Cal. Bus. & Prof. Code Ann. § 17200

15                                  Plaintiff v. All Defendants
16
              77. Plaintiff realleges and incorporates paragraphs 1 through 46 of this
17

18      Complaint as if set forth fully herein.
19
              78. The California Business and Professions Code § 17200 prohibits
20

21
        unfair competition, which it defines as including “any unlawful, unfair or

22      fraudulent business act of practice.”
23
              79. By virtue of its history of sales of PMCs in the PMC marketplaces on
24

25      the eBay platform at market prices, Plaintiff had a legitimate and reasonable
26

27

28
                                           COMPLAINT - 19
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 20 of 22 Page ID #:20



 1      business expectation that it would continue to make similar sales of PMCs in the
 2
        PMC marketplaces on the eBay platform at market-driven prices.
 3

 4            80. Defendants interfered with Plaintiff’s legitimate and reasonable
 5
        business expectancy by engaging in a coordinated scheme whereby a Defendant
 6

 7
        sold PMCs at an anti-competitive price in the PMC marketplace on the eBay

 8      platform, while having a plan of recoupment of such investment in such anti-
 9
        competitive price, thereby taking substantially all of the market share in such
10

11      PMCs in that PMC marketplace on the eBay platform.
12
              81. But for Defendants’ interference, Plaintiff would have sold PMCs in
13

14
        the PMC marketplaces on the eBay platform at market prices in volumes that

15      Plaintiff had sold such PMCs in previous years.
16
              82. Plaintiff was engaged in the sale of PMCs in the PMC marketplaces
17

18      on the eBay platform at the time of Defendants’ violative actions.
19
              83. As a result of Defendants’ unfair business practices, Plaintiff did not
20

21
        sell PMCs in the PMC marketplaces on the eBay platform in volumes that it had

22      sold in previous years.
23
              84. The coordinated scheme of Defendants caused, and continues to cause,
24

25      Plaintiff to suffer damages.
26

27

28
                                         COMPLAINT - 20
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 21 of 22 Page ID #:21



 1            85. Plaintiff has been damaged as a direct result of Defendants’
 2
        coordinated scheme.
 3

 4                                  Prayer for Relief—Count 4
 5
              WHEREFORE, Plaintiff A-WORLD TRADE, INC. respectfully
 6

 7
        requests that this Honorable Court award Plaintiff relief in its favor and against

 8      Defendants APMEX, INC.; BAY PRECIOUS METALS, INC.; BULLION
 9
        EXCHANGE, LLC; BULLION SHARK, LLC; DBS COINS LP; JM BULLION,
10

11      INC.; LIBERTY COIN, LLC; MODERNCOINMART, LLC; PINEHURST
12
        COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD BULLION, INC.;
13

14
        SILVER GOLD BULL, INC.; SILVER TOWNE, INC.; and TEXAS GOLD

15      AND SILVER EXCHANGE, LTD., jointly and severally, and (a) enjoin
16
        Defendants and order them to cease and desist from selling the PMCs at anti-
17

18      competitive prices, (b) enjoin Defendants and order them to cease and desist
19
        Defendants from engaging in unfair competitive methods, (c) enjoin Defendants
20

21
        and order them to cease and desist from consorting with other companies in the

22      eBay market; (d) award Plaintiff any and all monetary relief as permitted under
23
        the statute and proven at trial, including attorneys’ fees, penalties and/or costs as
24

25      permitted; and (e) award Plaintiff any and all other relief which this Honorable
26
        Court finds just and proper.
27

28
                                           COMPLAINT - 21
     Case 2:20-cv-01032-FMO-MAA Document 1 Filed 01/31/20 Page 22 of 22 Page ID #:22



 1     January 31, 2020                  Respectfully Submitted,
 2
                                         A-WORLD TRADE INC.
 3

 4                                       /s/ Gayane Khechoomian
 5
                                         GAYANE KHECHOOMIAN
 6                                       (SBN 296673)
 7
                                         201 N. Brand Blvd., Suite 200
                                         Glendale, California 92203-3590
 8                                       Telephone: (818) 454-0446
 9                                       Email: gayane.khechoomian@gmail.com
10

11                                       KARNIG KERKONIAN
                                         (motion to appear pro hac vice forthcoming)
12
                                         ELIZABETH AL-DAJANI
13                                       (motion to appear pro hac vice forthcoming)
14
                                         KERKONIAN DAJANI LLC
                                         1555 Sherman Avenue, Suite 344
15                                       Evanston, Illinois 60201
16                                       Telephone: (312) 416-6180
                                         Facsimile: (312) 604-7815
17
                                         Email: kkerkonian@kerkoniandajani.com
18                                       Email: ealdajani@kerkoniandajani.com
19
                                         Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
                                      COMPLAINT - 22
